DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 06/17/2021. As directed by the amendment:  claims 1, 6, 14, 15, 19, 21, and 25 are amended; claim 5 is canceled. Applicant’s amendments to the Drawings, Specification, and Claims are accepted and have overcome each and every objection previously set forth in the non-final office action mailed 03/17/2021.
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Yamaguchi fails to disclose the valve head having at least one void having a complementary shape to the guide assembly and wherein the guide assembly is slidingly received within the at least one void to constrain radial movement of the valve head because fuel vapors flow through portions 55 and therefore the portions 55 are not complementary to the guide assembly.
However, paragraph 0053 of Yamaguchi states that the ribs 28 are inserted into the opening portions 55 of the valve element 40, so that rotation of the valve element can be controlled. Therefore, Yamaguchi discloses at least one void 55 having a complementary shape to the guide assembly (since the guide assembly 28 is inserted into 55) and wherein the guide assembly is slidingly received (valve head 40 reciprocates and therefore slide along ribs 28) within the at least one void 55 to constrain radial movement of the valve head 40.
Applicant alleges that Parker fails to disclose a housing comprising an insert with a tapered inner surface that defines a valve seat.
.
Drawings
The drawings were received on 06/17/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (U.S. 2017/0138493).
Regarding claim 1, Yamaguchi discloses:
A flow control valve comprising:
a housing (20) having an inlet (25), an outlet (35) and a flow passage extending therebetween (see paragraph 0023)
a valve seat (26) defined within the flow passage (see paragraph 0026)
a valve head (40) positioned in the flow passage and movable between a closed position and an open position, wherein the valve head (40) engages the valve seat (26) in the closed position to seal the flow passage (see paragraph 0023)
a spring (S1) retained within the housing (20), the spring (S1) biasing the valve head (40) to the closed position and configured to maintain the valve head (40) in the closed position until a predetermined pressure is applied to the valve head (40) from fluid at the inlet (see paragraph 0023)
a guide assembly (28) extending along at least a part of a section of the flow passage, the guide assembly (28) configured to engage the valve head (40) to constrain radial movement of the valve head 40 (see paragraphs 0028 and 0053)
wherein the valve head (40) comprises at least one void (55) having a complementary shape to the guide assembly (28), and wherein the guide assembly (28) is slidingly received within the at least one void (55) to constrain movement of the valve head 40 (see paragraph 0053)
Regarding claim 2, Yamaguchi discloses:
wherein the guide assembly (28) is configured to constrain radial movement of the valve head (40) when moving between the closed position and the open position (see paragraph 0053)
Regarding claim 3, Yamaguchi discloses:
wherein the guide assembly (28) extends along the entire section of the flow passage (see Figure 4)
Regarding claim 4, Yamaguchi discloses:
wherein the guide assembly (28) comprises at least one guide rail (28) secured within the housing (20) and positioned to engage the valve head 40 (see paragraphs 0047, 0048, and 0053)
Regarding claim 6, Yamaguchi discloses:
wherein the at least one guide rail (28) comprises a plurality of guide rails (28) that are circumferentially positioned around the valve head 40 (see paragraph 0053; see Figure 7)
Regarding claim 7, Yamaguchi discloses:
a shaft (61) secured to the valve head (40) and a support (31) slidingly mounting the shaft (61) within the housing 20 (see paragraph 0044) 
Regarding claim 8, Yamaguchi discloses:
wherein the support (31) abuts an end of the spring (S1) to retain the spring (S1) within the housing 20 (see Figure 4).

wherein the valve seat (26) is defined by a narrowed portion of the housing (20) and wherein the valve head (40) is completely withdrawn from the narrowed portion when the valve head (40) is in the open position (see Figure 8)
Regarding claim 14, Yamaguchi discloses:
wherein the valve seat (26) and the valve head (40) define a seal plane and wherein the valve head (40) comprises a flat upstream face (41) that does not extend upstream of the seal plane when in the closed positon and that is positioned downstream of the seal plane when in the open position (see Figures 4 and 8)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Jones (U.S. Patent No. 3,425,444).
Regarding claims 11 and 12, Yamaguchi discloses the invention as essentially claimed, but fails to disclose wherein the valve head comprises a removable wear cap that engages the valve seat when the valve head is in the closed position; wherein the removable wear cap is formed of Teflon.
Jones teaches a check valve wherein a valve head (17, 42, 45) comprises a removable wear cap (45) that engages the valve seat (18) when the valve head (17, 42, 45) is in the closed position (see Figure 1; Col. 3, lines 43-60); wherein the removable wear cap (45) is formed of Teflon (Col. 3, lines 43-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamaguchi to provide wherein the valve head comprises a removable wear cap that engages the valve seat when the valve head is in the closed position; wherein the removable wear cap is formed of Teflon. Doing so would make the valve corrosion resistant (Col. 3, lines 56-60), as taught by Jones.
Claim(s) 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Blume (U.S. Patent No. 9,416,887).
Regarding claim 15, Yamaguchi discloses a flow control valve comprising: a housing (20) having an inlet (25), an outlet (35) and a flow passage extending therebetween, the housing (20) defining a valve seat (26) within the flow passage (see paragraph 0023); a valve plug (40) retained within the housing 
Yamaguchi fails to disclose wherein the housing comprises an insert with a tapered inner surface that defines the valve seat.
Blume teaches a reciprocating valve wherein a housing (12, 250) comprises an insert (250) with a tapered inner surface that defines a valve seat (see Figure 14B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamaguchi to provide wherein the housing comprises an insert with a tapered inner surface that defines the valve seat, as taught by Blume. Doing so would allow the valve seat to be replaced in the event of wear.
Regarding claim 16, Yamaguchi as modified teaches the invention as essentially claimed, and further teaches wherein the valve body (52, 53) comprises a plurality of fins (52) that extend radially outward beyond an outer diameter of the valve head (41, 48) and are configured to slidingly engage the inner surface of the housing (20) as the valve plug (40) moves between the closed position and the open position, to constrain radial movement of the valve plug 40 (see paragraphs 0035, 0036, and 0053).

Regarding claim 18, Yamaguchi as modified teaches the invention as essentially claimed, and further teaches wherein the plural of radial directions includes a horizontal radial direction and a vertical radial direction (see Figure 5, the fins 52 are arranged around the circumference, which constrains radial movement in a plurality of radial directions, including vertically and horizontally if looking at the cross section shown in Figure 3).
Regarding claim 20, Yamaguchi as modified teaches the invention as essentially claimed, and further teaches wherein the valve head (40) has a flat upstream face (41) that is configured to be completely retracted from the valve seat (26) when the valve plug (40) is in the open position (see Figure 8).
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Blume in further view of Wada (JP 2018085317 with references taken from U.S. 2019/0242495).

    PNG
    media_image1.png
    701
    646
    media_image1.png
    Greyscale

Annotated Figure 2 from Wada.
Regarding claims 21-25, Yamaguchi discloses the invention as essentially claimed, but fails to disclose wherein the housing comprises a sleeve and the insert secured to the sleeve, and wherein the sleeve defines the inner surface of the housing; wherein the sleeve has a hollow shape with an open upstream end and a partially closed downstream end, and wherein the insert is secured at least partially 
Wada teaches a reciprocating valve wherein a housing (10, 20) comprises a sleeve (10) and an insert (20) secured to the sleeve (10), and wherein the sleeve (10) defines the inner surface of the housing 10, 20 (see paragraph 0097); wherein the sleeve (10) has a hollow shape with an open upstream end (see annotated figure above) and a partially closed downstream end (see annotated figure above), and wherein the insert (20) is secured at least partially within the upstream end (see annotated figure above) of the sleeve 10 (see Figure 2); wherein the partially closed downstream end (see annotated figure above) includes at least one opening therethrough that defines an outlet (17) of the housing 10, 20 (see Figure 2); wherein a valve plug (40) and a spring (41) are retained within the sleeve (10) and between the insert (20) and the partially closed downstream end (see annotated figure above) of the sleeve 10 (see Figure 2); wherein a downstream portion of a valve body (40) in nested within a spring 41 (see Figure 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamaguchi to provide wherein the housing comprises a sleeve and the insert secured to the sleeve, and wherein the sleeve defines the inner surface of the housing; wherein the sleeve has a hollow shape with an open upstream end and a partially closed downstream end, and wherein the insert is secured at least partially within the upstream end of the sleeve; wherein the partially closed downstream end includes at least one opening therethrough that defines the outlet of the housing; wherein the valve plug and the spring are retained within the sleeve and between the insert and the partially closed downstream end of the sleeve; wherein a downstream portion of the .
Claim 15-20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (U.S. Patent No. 2,431,769) in view of Maibaum et al. (U.S. 2014/0345706), in further view of Blume.
Regarding claim 15, Parker discloses a flow control valve comprising: a housing (1) having an inlet (4), an outlet (5) and a flow passage extending therebetween, the housing (1) defining a valve seat (8) within the flow passage (Col. 1, lines 30-52); a valve plug (11, 12) retained within the housing (1) and movable between a closed position and an open position, the valve plug (11, 12) having a valve head (11) and a valve body (12) extending downstream from the valve head (11), the valve head (11) configured to sealingly engage the valve seat (8) when the valve plug (11, 12)  is in the closed position to substantially prevent fluid flow through the flow passage, and the 1860486/09000valve body (12) configured to engage an inner surface of the housing (1) as the valve plug (11, 12) moves between the closed position and the open position; and a spring (15) retained within the housing (1), the spring (15) biasing the valve plug (11, 12) towards the closed position and configured to maintain the valve plug (11, 12) in the closed position until a predetermined pressure is applied to the valve head (11) from fluid at the inlet 4 (Col. 1, line 41- Col. 2, line 5).
Parker fails to disclose the 1860486/09000valve body configured to engage an inner surface of the housing as the valve plug moves between the closed position and the open position to constrain radial movement of the valve plug; wherein the housing comprises an insert with a tapered inner surface that defines the valve seat.
Maibaum teaches a check valve a 1860486/09000valve body (14) configured to engage an inner surface of the housing (42) as the valve plug (10) moves between the closed position and the open position to constrain radial movement of the valve plug 10 (see paragraphs 0018, 0067, 0069, and claim 8).

The combination fails to disclose wherein the housing comprises an insert with a tapered inner surface that defines the valve seat.
Blume teaches a reciprocating valve wherein a housing (12, 250) comprises an insert (250) with a tapered inner surface that defines a valve seat (see Figure 14B).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamaguchi to provide wherein the housing comprises an insert with a tapered inner surface that defines the valve seat, as taught by Blume. Doing so would allow the valve seat to be replaced in the event of wear.
Regarding claim 16, Park as modified teaches the invention as essentially claimed and further teaches wherein the valve body (12) comprises a plurality of fins (12) that extend radially outward beyond an outer diameter of the valve head (11) and are configured to slidingly engage the inner surface of the housing (1) as the valve plug (11, 12) moves between the closed position and the open position (Col. 1, lines 40-52).
The combination with Maibaum further teaches to constrain radial movement of the valve plug (see paragraph 0018 of Maibaum).
Regarding claim 17, Parker as modified teaches the invention as essentially claimed and further teaches wherein the fins (12) are arranged to constrain radial movement in a plurality of radial directions (see Figure 2).

Regarding claim 19, Parker as modified teaches the invention as essentially claimed and further teaches wherein the fins (12) are arranged in one of a cross-shape (see Figure 2).
Regarding claim 20, Parker as modified teaches the invention as essentially claimed and further teaches wherein the valve head (11) has a flat upstream face that is configured to be completely retracted from the valve seat (8) when the valve plug (11, 12) is in the open position (see Figure 4).
Regarding claim 25, Parker as modified teaches the invention as essentially claimed and further teaches wherein a downstream portion of the valve body (12) is nested within the spring 15 (see Figure 1).
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753